Case 3:17-cv-00079-H-LL Document 189-3 Filed 01/30/20 PageID.5887 Page 1 of 5




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendants BEYOND REVIEW, LLC;
   IMAGE ENGINE, LLC; and WILLIS GROUP, LLC
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
   ENSOURCE INVESTMENTS LLC,               )   Case No. 3:17-cv-0079-H-LL
11 a Delaware limited liability company,   )
                                           )   DEFENDANTS BEYOND REVIEW,
12              Plaintiff,                 )   LLC; IMAGE ENGINE, LLC; and
                                           )   WILLIS GROUP, LLC’s
13 v.                                      )   MEMORANDUM OF COSTS
                                           )
14 THOMAS P. TATHAM, an                    )
   individual; MARK A. WILLIS, an          )   Judgment Entered: December 19, 2019
15 individual; PDP MANAGEMENT              )
   GROUP, LLC, a Texas limited             )   Magistrate Judge: Hon. Linda Lopez
16 liability company; TITLE ROVER,         )   District Judge:   Hon. Marilyn L. Huff
   LLC, a Texas limited liability          )
17 company; BEYOND REVIEW,                 )
   LLC, a Texas limited liability          )
18 company; IMAGE ENGINE, LLC, a           )
   Texas limited liability company;        )
19 WILLIS GROUP, LLC, a Texas              )
   limited liability company ; and         )
20 DOES 1-50,                              )
                                           )
21              Defendants.                )
                                           )
22
23
24
25
26
27
28
                                           1              Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-3 Filed 01/30/20 PageID.5888 Page 2 of 5




 1         Defendants Image Engine, Beyond Review and the Willis Group hereby
 2 respectfully submit the following Memorandum of Costs in support of their Amended
 3 Bill of Costs, pursuant to Local Rule 54.1(a):
 4                                             I.
 5                                    INTRODUCTION
 6         On January 13, 2017 Plaintiff filed its case against the Willis Group, Image
 7 Engine and Beyond Review (collectively, the “Willis Entity Defendants”). It amended
 8 its Complaint on December 21, 2018. The First Amended Complaint (“FAC”) alleges
 9 four causes of action: (1) securities fraud (10(b)-(5)); (2) conversion; (3) intentional
10 misrepresentation; and (4) violation of the Unfair Competition Laws. Each claim is
11 asserted against each defendant. The FAC does not allege, however,—and there is no
12 evidence to prove—that the Willis Entity Defendants ever made representations to
13 Ensource, let alone misrepresentations. Indeed, there is no allegation or evidence to
14 support a theory that the Willis Entity Defendants were involved in any way with the
15 solicitation of investors for Hopewell.
16         On October 29, 2019, the Willis Entity Defendants moved for summary
17 judgment against Plaintiff on all claims. On December 6, 2019, after full briefing and
18 oral argument, the Court granted such motion. In so ruling, the Court concluded that
19 there was no evidence that the Willis Entity Defendants made misrepresentations. See
20 Order, p.25. As misrepresentation is an essential element of fraud, the fraud claims
21 failed. The Court also concluded that the conversion claim failed as a matter of law
22 because Plaintiff’s investment proceeds were used for the stated purpose. See id., p.29.
23 Finally, because this case arises from a securities transaction, the Court determined that
24 California’s Unfair Competition Laws do not apply. See id., p.30. The Court entered
25 judgment in favor of the Willis Entity Defendants consistent with its Order on
26 December 19, 2019. As the prevailing party, the Willis Entity Defendants are entitled
27 to their costs. See Rule 54(d) of the Federal Rules of Civil Procedure.
28
                                                2             Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-3 Filed 01/30/20 PageID.5889 Page 3 of 5




 1                                               II.
 2               DEFENDANTS ARE ENTITLED TO RECOVER COSTS
 3        Federal Rule of Civil Procedure 54(d)(1) provides that costs, other than attorney
 4 fees, should be allowed to the prevailing party except when a federal statute provides
 5 otherwise. The “prevailing party” for purposes of Rule 54(d) is generally the party in
 6 whose favor judgment is rendered. (d’Hedouville v. Pioneer Hotel Co. (9th Cir. 1977)
 7 552 F.2d 886, 896.) Rule 54(d)(1) creates a presumption in favor of awarding costs to
 8 the prevailing party. (Save Our Valley v. Sound Transit (9th Cir. 2003) 335 F.3d 932,
 9 944.) Because judgment was entered in favor of Willis Entity Defendants, they are the
10 prevailing parties and are entitled to an award of costs.
11                                               III.
12       DEFENDANTS ARE ENTITLED TO RECOVER THE FOLLOWING:
13        Items properly considered as costs and which may be taxed as such include:
14 “(1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded
15 transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
16 printing and witnesses; (4) Fees for exemplification and the costs of making copies of
17 any materials where the copies are necessarily obtained for use in the case; (5) Docket
18 fees under section 1923 of this title; (6) Compensation of court appointed experts,
19 compensation of interpreters, and salaries, fees, expenses, and costs of special
20 interpretation services under section 1828 of this title.” (28 U.S.C. § 1920.) Once it
21 has been established that a certain item falls within the scope of section 1920, the
22 power to tax such costs is qualified only by the requirement that they be necessarily
23 obtained for use in the case. (Alflex Corp. v. Underwriters Laboratories, Inc. (9th
24 Cir.1990) 914 F.2d 175, 176-177.) All items which the Willis Entity Defendants are
25 requesting the assessment thereof were necessarily obtained for use in this case, and
26 more specifically, for obtaining judgment in their favor. Accordingly, Defendants’
27 requests for costs are fair and reasonable.
28
                                                  3            Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-3 Filed 01/30/20 PageID.5890 Page 4 of 5




 1                                            IV.
 2            COSTS FOR DEPOSITION TRANSCRIPTS ARE TAXABLE
 3        Pursuant to Local Civil Rule 54.1(b)(3) and 28 U.S.C. § 1920(2), a prevailing
 4 party is entitled to recover costs incurred in connection with taking depositions. These
 5 costs include “the cost of an original and one copy of any deposition (including
 6 videotaped depositions) necessarily obtained for use in the case.” (L.R. 54.1(b)(3).)
 7 Deposition transcripts need not be introduced in evidence or used at trial so long as at
 8 the time it was taken it could reasonably be expected that the deposition would be
 9 used for trial preparation, rather than mere discovery.
10        The Willis Entity Defendants seek the costs of deposition transcripts as stated in
11 the Amended Bill of Costs and further detailed herein below. These depositions were
12 necessarily obtained for use in this case, and the summary judgment motion
13 paerticularly. The following table identifies the deposition costs necessarily and
14 actually incurred for use in this case, per 28 U.S.C. §1920(2).
15             DATE                     DEPONENT                            COST
16 10/29/2018                     Justin Pannu (Transcript)     $2,724.50
17 10/29/2018                     Justin Pannu (DVD)            $1,405.50
18 4/29/2019                      Joe Haynes (Transcript)       $519.75
19 5/20/2019                      Susan Killen (Transcript)     $763.06
20 6/5/2019                       Brent Stanley (Transcript)    $890.95
21 TOTAL                                                        $6,303.76
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28
                                               4               Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-3 Filed 01/30/20 PageID.5891 Page 5 of 5




1                                           V.
2                                    CONCLUSION
3         Defendants are presumptively entitled to recover their costs as the prevailing
4 parties. Based on the foregoing and the concurrently filed Amended Bill of Costs,
5 defendants respectfully request that they be awarded costs in the amount of $6,303.76.
6
7
     Dated:   January 30, 2020        SULLIVAN HILL REZ & ENGEL
8                                     A Professional Law Corporation
9
10                                    By:   /s/   Shannon D. Sweeney
                                            Shannon D. Sweeney
11                                          Michael A. Zarconi
                                            Attorneys for the Willis Entity Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5             Case No. 3:17-cv-0079-H-LL
